Citation Nr: 0804812	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-36 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an increased evaluation for residuals of 
fracture of the right ankle with degenerative joint disease, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from March 1977 to September 
1993.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The VA Schedule for Rating Disabilities provides, in 
pertinent part, that degenerative arthritis is to be assigned 
a 10 percent evaluation when affecting a major joint or group 
of minor joints, with higher ratings to be assigned based on 
limitation of motion of the affected part.  However, such 
limitation of motion "must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion."  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Under Diagnostic Code 5271, where limitation of motion of the 
ankle is moderate, a 10 percent rating is assignable; where 
marked, 20 percent is to be assigned.   

A July 2004 official examiner accepted the veteran's account 
of symptoms of pain and swelling, with intermittent flare-ups 
as often as three times per month and lasting two to three 
days, during which time the veteran is unable to walk, lift 
or bend.  However, in his October 2005 VA Form 9 the veteran 
informed that, while he did have to stand at work, he was 
also able to sit and elevate the limb at work, so that he did 
not miss work due to his ankle.  

At the July 2004 examination, the veteran reported that 
arthritis also affected his shoulders, knees, and back.  The 
examiner noted that upon examination the veteran had range of 
motion of the ankle to 15 degrees dorsiflexion with pain at 
15 degrees, as compared to 20 degrees dorsiflexion without 
pain on the left, and to 40 degrees plantar flexion with pain 
at 40 degrees, as compared to plantar flexion to 45 degrees 
without pain on the left.  However, the examiner found that 
range of motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance or incoordination, 
and there was no evidence of deformity in any ankle 
movements.  The examiner noted that ankylosis was not 
present.  However, based on his acceptance of the veteran's 
above-noted report of debilitating flare-ups associated with 
his right ankle arthritis, the examiner concluded that he had 
restrictions of daily living due to his arthritic conditions, 
including in his right ankle.

Thus, the July 2004 VA examination is problematic in three 
respects.  First, the examiner failed to find objective 
evidence of significant disability of the right ankle to 
support his acceptance of the veteran's report of 
debilitating flare-ups.  In that regard, the Board notes that 
the examiner failed to obtain X-rays of the ankle, and in 
fact no X-rays or other scans of the ankle were made or 
reflect in the record since the veteran's separation from 
service in September 1993.  A medical opinion is inadequate 
when unsupported by clinical evidence.  Black v. Brown, 5 
Vet. App. 177, 180 (1995).  Second, the medical examiner 
noted that the veteran had debilitating flare-ups of 
arthritis affecting multiple joints, but failed to 
differentiate the degree of disability attributable to the 
veteran's right ankle, including as a result of these flare-
ups.  

Third, the veteran averred in his October 2005 VA Form 9 that 
he has constant pain in the ankle as well as giving-way and 
instability, and none of these symptoms is reflected in the 
July 2004 VA examination report.  Thus, either these 
complaints reflect an increase in severity of the veteran's 
right ankle disorder since the July 2004 examination, or they 
reflect and inadequate history as recorded by the examiner.  
If the former, then a more contemporaneous examination is in 
order to evaluation current nature of the veteran's right 
ankle disorder.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
If the latter, then the probity of the July 2004 VA 
examination may be legitimately questioned as not reflecting 
the current nature of the veteran's right ankle disorder.  
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (examination 
must be based on an accurate factual premise to be 
probative).  

The veteran's lay statements may serve to support the claim 
by establishing the presence of disability or symptoms of 
disability.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Hence, the examination should 
reflect consideration of an accurate representation of the 
veteran's reported symptoms.  

While the veteran's posture was normal at the July 2004 VA 
examination, the examiner noted a limp.  However, there were 
no callosities or breakdown of the feet to reflect abnormal 
weight bearing, and the veteran did not use supportive or 
assistive devices.  At a January 2005 official examination of 
the veteran's spine, the  examiner noted that the veteran's 
posture and gait were within normal limits.  This discrepancy 
of gait, the associated question of whether the veteran has a 
limp due to his right ankle disorder, has yet to be 
reconciled.  

The Board notes that the veteran's accounts of looseness and 
instability are in fact consistent with the history of the 
ankle disorder as recorded by the July 2004 examiner.  The 
Board is troubled by the failure of the official examiner to 
obtain any X-rays of this ankle identified as having 
degenerative joint disease.  It is notable that an 
examination of the ankle was never afforded the veteran for 
his initial claim for service connection in October 1993, 
with no adjustment accordingly made to the provisional 10 
percent rating then assigned.  As already noted, there is no 
record of any x-ray having been obtained of the ankle from 
the veteran's separation from service in 1993 until the 
present, notwithstanding the diagnosis of degenerative 
arthritis.  The veteran contends that a further examination 
is in order to assess more accurately the nature of his ankle 
disorder.  The Board agrees.  A more thorough examination, 
with X-rays or CT scan or other more probative objective 
study of the ankle, may be required to ascertain whether a 
higher rating is warranted.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Remand is also warranted here because a 
recent decision of the U.S. Court of Appeals for Veterans 
Claims requires that VCAA notice include notice that evidence 
of increased severity of the disorder or of greater 
interference with work or activities of daily life is 
required to support a claim for increased evaluation; that it 
include at least general notice of more particularized bases 
of granting increased evaluations where, as here, particular 
criteria beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. Jan. 30, 2008).  None of those notice 
requirements was satisfied in this case, and the veteran has 
not demonstrated actual knowledge of these elements of an 
increased rating claim.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations, to 
include in accordance with currently 
applicable judicial caselaw.  See Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. Jan. 30, 2008).

2.  Request all as-yet unobtained VA 
treatment records, to include records of 
treatment from the Kerrville and San 
Antonio VA Medical Centers, and the San 
Antonio outpatient clinic where the veteran 
received care, as well as any other 
reported sources of pertinent treatment, 
upon obtaining appropriate contact 
information and authorization.  All 
requests and responses and records received 
should be documented within the claims 
folder.  

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
address the nature and severity of his 
residuals of right ankle fracture with 
degenerative joint disease.  The claims 
folder must be made available to the 
examiner for review prior to examination.  
All necessary tests and studies should be 
performed.  In this regard, the examiner 
should note the potential necessity of 
obtaining X-rays or CT scans or other 
evaluative scans, to assist in ascertaining 
the level of degeneration in the joint, in 
light of the absence from the record of any 
X-ray or other scan records since 
separation from service in 1993, despite 
the diagnosis of degenerative joint 
disease.  All clinical and special test 
findings should be clearly reported, and 
pertinent orthopedic findings should be 
reported to allow for application of 
current rating criteria for the veteran's 
service-connected right ankle fracture 
residuals with degenerative joint disease.  
In so doing, the examiner should provide 
the following:

a.  The examiner should carefully 
document and address the veteran's 
contentions of pain, pain on weight 
bearing and with movement, looseness 
or excess movement, and instability.  
The examiner should address any other 
aspects of disability complained-of or 
identified, and should address the 
level of disability attributable to 
the ankle on an everyday basis and 
upon flare-ups, and the frequency, 
duration, and severity of those flare-
ups.  The examiner should address 
clinical evidence supporting or 
against the veteran's self-report of 
previous and ongoing disability. 

b.  The orthopedic examiner should 
address ranges of painless motion of 
the ankle, and should attempt to 
provide a range of useful motion.  Any 
pain with motion or pain with other 
functional use of the ankle should be 
noted.  Any excess movement, looseness 
of the joint, giving-way and 
instability should also be noted.  
Regarding limitation of motion found, 
the orthopedic examiner should comment 
on the presence or absence of 
associated pain, weakened movement, 
excess fatigability, incoordination, 
muscle atrophy, and the functional 
loss resulting from any such 
manifestations.  

c.  The examiner should note that the 
prior VA examiner in July 2004 found 
no such additional functional loss, 
while at the same time accepting the 
veteran's accounts of pain and 
debilitating flare-ups of pain.  This 
apparently contradictory account 
ultimately necessitates this 
additional examination.  Hence, the 
current examiner must be careful to 
reconcile those accounts by the 
veteran of symptoms which the current 
examiner accepts as valid, with the 
current examiner's assessment of the 
present level of impairment including 
due to any signs and symptoms of 
disability clinically found or shown 
by X-rays or other studies.

d.  In addressing all these issues, 
the orthopedic examiner should 
consider the veteran's clinical 
history.  

e.  Any opinion provided should 
include discussion of specific 
evidence of record.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed.  The conclusion of 
the examiner should reflect review of 
the claims folder, and the discussion 
of pertinent evidence.

4.  Thereafter, the RO should readjudicate 
the remanded claim de novo.  If the benefit 
sought is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


